Citation Nr: 0007306	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

(The issues of whether a January 1981 Board decision that 
denied service connection for pain in the fingers of the 
right hand, right shoulder and head; and a June 1998 Board 
decision that denied the veteran's application to reopen 
service connection for pain in the fingers of the right hand, 
right shoulder and head,  contained clear and unmistakable 
error, are the subject of a separate appellate decision.).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran raised as an issue, in a VA form 9 submitted in 
April 1999, entitlement to service connection for residuals 
of an injury to the spine.  This issue is referred to the RO 
for appropriate disposition.

An RO decision in June 1981 denied the veteran's application 
to reopen his claim for service connection for right 
middle finger and right shoulder disabilities.  
Subsequent to a Board decision that denied the same two 
claims, and prior to the June 1981 decision, the RO 
received medical evidence of a ruptured tendon of the 
right middle finger and a physician's opinion that there 
was a "real possibility" that that it was linked to 
service and that inservice trauma induced arthritis 
should be "strongly considered."  The physician noted 
that the veteran was a boxer during service, and the 
service medical records show that the veteran was seen 
on numerous occasions for a right middle finger injury.  
The RO found that the medical evidence received in 1981 
to be "too speculative" and, as it is apparent that a 
de novo review was not conducted, the Board must 
conclude that the RO denied the veteran's application to 
reopen his claim.  The Board decision in January 1981 
denying the veteran's claim for service connection for a 
right middle finger disability found that the evidence 
of record at that time failed to include medical 
evidence that the veteran had a chronic disability of 
the right middle finger.  The Board finds that the 
medical evidence received by the RO in May 1981 and the 
RO's June 1981 decision raises an issue of whether there 
was clear and unmistakable error in the RO's June 1981 
decision denying the veteran's application to reopen his 
claim for service connection for residuals of a right 
middle finger injury.  The Board is obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all potential theories of entitlement to a 
benefit under the law and regulations.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Myers 
v. Derwinski, 1 Vet. App. 127, 129 (1991).  This matter 
is referred to the RO for appropriate action. 


REMAND

In a VA form 9, submitted in April 1999, the veteran 
requested a Board hearing at a local VA office.  The claims 
file does not reflect that the veteran has as of yet been 
afforded such a hearing.  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


